THE THIRTEENTH COURT OF APPEALS

                                   13-12-00688-CV


                             ZK DRILLING CO., LLC
                                      v.
                       LAVACA RIVER OPERATING CO., LLC


                                   On Appeal from the
                      25th District Court of Lavaca County, Texas
                           Trial Cause No. 10-06-21497CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and

remanded.    The Court orders the judgment of the trial court REVERSED AND

REMANDED. Costs of the appeal are adjudged twenty-five percent against appellant

and seventy-five percent against appellee.

      We further order this decision certified below for observance.

February 13, 2014